UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

~ ee en eee X
UNITED STATES OF AMERICA, 15Cr0876 (DLC)
-y- ORDER
NEHEMTAH CASEY McBRIDE,
Defendant.
~o 8-8 eee --8- x
DENISE COTE, District Judge:

 

 

IT IS HEREBY ORDERED that counsel for the Government and
the defendant shall confer with the Probation Officer concerning
potential dates for a hearing on the specifications of violation
of supervised release entered against the defendant. The
Government shall submit proposed dates in writing to the Court
by no later than December 6, 2019.

Dated: New York, New York
November 27, 2019
jo. Ay
fi
Li cerwieet | Oi he
DENISE COTE
United States District Judge

 
